Judgment of conviction of the County Court of Queens county reversed on the law and the facts and a new trial ordered. The court erred at folios 93, 97 and 117 in excluding evidence which would shed light, if credited, upon whether or not the defendant had delivered the paper to be filed with intent that it be uttered or published as true, and whether or not the defendant had in fact sworn to the certificate. Such proffered testimony came within the- general rule that declarations accompanying acts are admissible to show the nature, character and object of such acts and the intent with which they were indulged in. (People v. Dowling, 84 N. Y. 478, 485; People v. Pierce, 218 App. Div. 254; Penal Law, §§ 1620, 1625.) Proof of delivery was a necessary part of the People’s ease. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.